                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
              Plaintiff,                                   )
     vs.                                                   )
DAVID A. BROOKS                                            ) Case No. 14-00296-01-CR-W-SRB
                                                           )
              Defendant.                                   )



           ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

       For good and sufficient cause, as shown by the U.S. Probation Office in its memorandum
of October 8, 2019, and a hearing having been waived by defendant, it is hereby ORDERED
that the following be added to the conditions of supervised release for David A. Brooks:

       The defendant shall perform 8 hours of community service to be completed
       no later than November 15, 2019.

                                                                  /s/ Stephen R. Bough
                                                                STEPHEN R. BOUGH
                                                                U.S. DISTRICT JUDGE


Dated at Kansas City, Missouri, this     9th                   day of October            , 2019.




         Case 4:14-cr-00296-SRB Document 27 Filed 10/09/19 Page 1 of 1
